—In an action, inter alia, to recover damages for wrongful death, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Ingrassia, J.), entered December 23, 1997, which dismissed the complaint upon the plaintiff’s default in complying with an order of the same court, entered June 9, 1997, striking, among other things, the plaintiff’s note of issue and directing the plaintiff to file a new one within 30 days or the action would be deemed dismissed “without further order of the court”.
Ordered that the appeal is dismissed, with costs.
The plaintiff’s appeal from the judgment must be dismissed since no appeal lies from a judgment entered upon the default of the appealing party (see, CPLR 5511; Marquise Collection v M.A.S. Textiles Corp., 239 AD2d 470). S. Miller, J. P., Ritter, Thompson and Altman, JJ., concur.